UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6384



LACY LEE WILLIAMS,

                Plaintiff - Appellant,

          v.


WAKE COUNTY JAIL; SERGEANT CHAPMAN; C/O COTTON; NURSE JORDAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-ct-03167-D)


Submitted:   September 26, 2008           Decided:   October 8, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lacy Lee Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000). He also appeals the district court’s order

denying his motion to alter or amend judgment under Fed. R. Civ. P.

59(e).    We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Williams v. Wake County Jail, No. 5:07-ct-03167-D (E.D.N.C. Mar. 3,

2008 & Apr. 11, 2008).        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2